SMART, J.,
dissenting
I dissent.
The record demonstrates that Clingerman was a caster operator, operating a relatively new blastfurnace. He had only once before performed this operation of changing an inductor. On a previous occasion, the work was done on a different part of the furnace, on the floor level of the factory (deposition of Clingerman at 22). He had not been present when this job was originally setup, and presumably when the safety railing was removed (deposition at 24). The area where the work was being done was extremely constricted; Clingerman testified that there was "hardly enough room to be in there..." The propane torch blew flame out of one side of the inductors so it could be approached from a certain angla "It was a very awkward position to be in, obviously. I was doing the best I could with it and at the same time I was literally almost standing on the edge of the caster pit which they had taken all the safety precautions away from." (Deposition at 29.)
In fact, Nippert Company required Clingerman, and other employees on other shifts, to maneuver bulky, flaming equipment on the unguarded platform, focusing attention on the job rather than on the footing. Apparently, the task of heating and changing the inductor was going to take more than one twelve-hour shift to perform. Clingerman testified that he knew of no reason why this inductor could not have been worked on at floor level as had been done on the other.
In deciding a motion for summary judgment, the trial court must resolve all doubt, and construe all evidence, against the moving party, Norris v. Ohio Standard Oil Co. (1982), 70 Ohio St. 2d 1. If reasonable minds can come to different conclusions, summary judgment is inappropriate, Hounshell v. American States Ins. Co. (1981), 67 Ohio St. 2d 427.
In the case of Mitchell v. Lawson Milk Co. (1988), 40 Ohio St. 3d 190, our Supreme Court held:
"A claim of intentional tort against an employer will be dismissed as failing to establish that the pleader is entitled to relief unless the complaint alleges facts showing that the employer: (I) specifically desired to injure the employee; or (2) knew that injury to an employee was certain or substantially certain to result from the employer's act and, despite this knowledge, still proceeded." (Van Fossen v. Babcock & Wilcox Co. [1988], 36 Ohio St. 3d 100, 522 N.E. 2d 51; and Funkler a Goodyear Tire & Rubber Co. [1988], 36 Ohio St.3d 135 N.E.2d 477, construed.) Syllabus by the Court.
Mere knowledge and appreciation of a risk, however, fall short of substantial certainty and does not by itself establish intent, Id. at 191, citations omitted.
*120I feel that Clingerman presented sufficient evidence that a jury could reasonably conclude that Nippert Company knew that an injury to one of its employee was substantially certain to result from this hazardous work environment. I would sustain the assignment of error.